United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41126
                           Summary Calendar


JOE A. FLORES,

                                      Plaintiff-Appellant,

versus

LUCY MARTINEZ; EUGENE TROTTER; MAXIMILLIANO HERRERA,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:04-CV-481
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Joe A. Flores, Texas prisoner # 855743, appeals the

dismissal of his 42 U.S.C. § 1983 action for failure to state a

claim upon which relief may be granted.       Flores argues that the

district court erred in dismissing his claim and that the court

erred in denying his motion for the appointment of counsel.

Flores specifically contends that defendants Nurse Lucy Martinez,

Physician’s Assistant Eugene Trotter, and Dr. Maximilliano

Herrera failed to provide him with adequate medical care and that

they were deliberately indifferent to his serious medical needs.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41126
                                 -2-

He asserts that Nurse Martinez failed to properly diagnose and

treat a blood clot in his leg, and that Trotter and Dr. Herrera

failed to properly diagnose and treat his rheumatoid arthritis.

     Flores does not renew his claim against Dr. Herrera under

the theory of respondeat superior, and that claim is deemed

abandoned.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d

744, 748 (5th Cir. 1987).   Flores has failed to allege facts to

establish deliberate indifference to a serious medical need as is

required in order to proceed under the Eighth Amendment and 42

U.S.C. § 1983.    See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir. 1991).

     Further, the district court did not abuse its discretion in

declining to appoint counsel to represent Flores.    See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     Accordingly, the judgment of the district court is AFFIRMED.